Judgment unanimously reversed on the law and facts and a new trial granted, without costs of these appeals to any party. Memorandum: The Court of Claims having properly found that claimants still have suitable albeit circuitous access to the new highway, erred in allowing damages based upon relocation of the highway (Northern Lights Shopping Center v. State of New York, 20 A D 2d 415, affd. 15 N Y 2d 688). The allowance of $3,490 for damage to building lots is based upon unsatisfactory evidence (Anania v. State of New York, 17 A D 2d 904) because there is no clear foundation or factual support for the opinion valuation (Katz v. State of New York, 10 A D 2d 164, 166). (Appeal and cross appeal from judgment of Court of Claims for claimants on a claim for permanent appropriation of realty.)
Present — Williams, P. J., Bastow, Goldman, Henry and Del Vecchio, JJ.